Exhibit 10.19

THE TJX COMPANIES, INC.

FORM OF NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS [FOR            ]

GRANTED UNDER THE COMPANY’S STOCK INCENTIVE PLAN

Series [      ]

These terms and conditions (“Terms and Conditions”) apply to your non-qualified
stock option to purchase shares of Common Stock, $1.00 par value, of The TJX
Companies, Inc. (the “Company”) granted to you under the Company’s Stock
Incentive Plan ([as supplemented by the Company’s Stock Incentive Plan Rules for
UK Employees,] the “Plan”). Capitalized terms that are used and that are not
defined herein will have the meanings given to them in the Plan. Your option is
subject to the terms and conditions of the Plan, the provisions of which, as
from time to time amended, are incorporated into these Terms and Conditions, and
by accepting your grant of options, you agree to these Terms and Conditions.

[Please note that the local laws governing your option may change from time to
time. You are advised to seek your own professional legal, tax, and financial
advice in relation to your acceptance of such grant. The Company is not
providing any tax, legal, or financial advice, nor is the Company making any
recommendation regarding your acceptance of this grant.]

The stock option award letter outlines the number of option shares granted and
option price.

 

1. Date of Grant:

 

2. Expiration Date:

 

3. Exercise of Option:

This option may be exercised to the extent it has become exercisable at any time
prior to the Expiration Date.

 

4. Termination of Employment: In the event of the termination of employment of
the optionee or in the event of the designation of the optionee as an inactive
employee by reason of Disability, this option may thereafter be exercised during
the following applicable period (or until the Expiration Date, if earlier) but
only to the extent it was exercisable at the earlier of such termination or
designation (except as otherwise indicated below):

 

Reason for Termination or Designation

  

Subsequent Period for Exercise

              

 

5. Partial Acceleration of Exercisability Upon Death and Disability: Subject to
Paragraph 4 above, in the event of the termination of employment due to the
death or Disability of the optionee, or in the event of the designation of the
optionee as an inactive employee by reason of Disability, this option shall be
exercisable as to the number of shares for which it could have been exercised
immediately prior to such termination or designation or, if greater, (i) the
total number of shares subject to this option multiplied by a fraction the
numerator of which shall be the number of days between the grant of this option
and such termination or designation and the denominator of which shall be the
number of days between the grant of this option and the date upon which this
option, by its terms, would have become fully exercisable, minus (ii) the number
of shares, if any, previously purchased under this option, provided, however,
that no shares may be purchased under this option in the event that such
termination or designation occurs within three months after the grant of this
option.

 

6. Change of Control: This option unless previously terminated or expired shall
automatically become fully exercisable upon the occurrence of a Change of
Control.

 

7. [Automatic Exercise in Certain Circumstances: To the extent any portion of
this option is otherwise exercisable but remains unexercised at the close of
business on the Expiration Date (or on the date of the earlier expiration of the
period for exercising such portion of the option following a termination of
employment or a designation as an inactive employee by reason of Disability),
and if on such date the Fair Market Value of the shares subject to such
exercisable but unexercised portion of this option exceeds the aggregate
consideration that would have been required to be paid to purchase such shares
had such portion of this option been exercised, the optionee will automatically
be paid, in cancellation of such portion of the option, an amount of Company
Stock having a Fair Market Value equal to such excess, if any.]

 

8. Limited Transferability: This option may not be transferred by the optionee
other than by will or by the laws of descent and distribution, and is
exercisable during the optionee’s lifetime only by the optionee.



--------------------------------------------------------------------------------

9. Withholding: No shares will be delivered pursuant to the exercise [or
automatic exercise] of this option unless and until the person exercising the
option has paid to the Company any taxes required to be withheld by the Company
as a consequence of such exercise [or automatic exercise], or otherwise provided
to the Company’s satisfaction for the payment of such taxes.

 

10. [Data Privacy: In order to perform its obligations under the Plan or for the
implementation and administration of such Plan, the Company may collect,
transfer, use, process, or hold certain personal or sensitive data about the
optionee. Such data includes, but is not limited, to the optionee’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. By accepting this grant, the optionee explicitly consents to the
collection, transfer (including to third parties in the optionee’s home country
or the United States or other countries, such as but not limited to human
resources personnel, the Company’s legal and/or tax advisors, and brokerage
administrators), use, processing, holding, electronically or otherwise, of
his/her personal or sensitive data in connection with this or any other equity
award. At all times the Company shall maintain the confidentiality of the
optionee’s personal or sensitive data, except to the extent the Company is
required to provide such information to governmental agencies or other parties;
any such actions will be undertaken by the Company only in accordance with
applicable law.]

 

11. Mode of Communications: The optionee agrees, to the fullest extent permitted
by law, in lieu of receiving documents in paper format, to accept electronic
delivery of any documents that the Company or Subsidiary may deliver in
connection with this grant and any other grants offered by the Company to the
optionee, including prospectuses, grant notifications, account statements,
annual or quarterly reports, and other communications. Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or the online brokerage account
system.

[To the extent the optionee has been provided with a copy of these Terms and
Conditions, the Plan, or any other documents relating to this grant in a
language other than English, the English language document will prevail in case
of any ambiguities or divergences resulting from the translation of such
documents.]

 

12. [Value of Options: The optionee understands and agrees that the Company and
any Subsidiary are neither responsible for any foreign exchange fluctuation
between the optionee’s local currency and the United States Dollar that may
affect the value of this option nor liable for any decrease in the value of
Stock or this option.]

 

13. Employment Relationship [and Acquired Rights]: The optionee agrees that this
option and these Terms and Conditions do not confer upon the optionee any right
to continued employment with the Company or a Subsidiary, nor does it interfere
in any way with the right of the Company or a Subsidiary to terminate the
employment of the optionee at any time.

Nothing contained in these Terms and Conditions is intended to constitute or
create a contract of employment, nor shall these Terms and Conditions constitute
or create the right to remain associated with or in the employ of the Company or
a Subsidiary for any particular period of time. Furthermore, these Terms and
Conditions, the Plan, and any other Plan documents are not part of the
optionee’s employment contract, if any, and do not guarantee either the
optionee’s right to receive any future grants under the Plan or the inclusion of
the value of any grants in the calculation of severance payments, if any, upon
termination of employment.

 

14. Compliance with Law: [Notwithstanding anything to the contrary herein, the
Company shall not be obligated to issue any Stock pursuant to any option, at any
time, if the offering of the Stock covered by such option, or the exercise of an
option by the optionee, violates or is not in compliance with any laws, rules or
regulations of the United States or any state or country.]

The optionee understands that the laws of the country in which he/she is working
at the time of grant, vesting, and/or exercise of this option (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent exercise of this option or may subject the
optionee to additional procedural or regulatory requirements he/she is solely
responsible for and will have to independently fulfill in relation to the
exercise of this option.

[Without limiting the foregoing, the optionee acknowledges and agrees that,
unless otherwise provided by the Committee, this option and all options
previously granted to optionee pursuant the Plan shall be subject to the terms
of the Company’s Stock Incentive Plan Rules for UK Employees, as amended from
time to time.]

 

15. Governing Law and Forum: Except as otherwise expressly provided in the Plan
(i) the Plan is administered in the United States and these Terms and Conditions
shall be governed by and interpreted, construed, and enforced in accordance with
the laws of the Commonwealth of Massachusetts without regard to its or any other
jurisdiction’s conflicts of laws provisions and (ii) for purposes of resolving
any dispute that may arise directly or indirectly from these Terms and
Conditions, the parties hereby submit and consent to the exclusive jurisdiction
of the United States and agree that any litigation shall be conducted only in
the United States District Court for the District of Massachusetts or a court of
the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

16. Other Terms: The provisions of these Terms and Conditions are severable, and
if any one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

17. [Country - Specific Terms and Conditions: The following country-specific
notices, disclaimers, and/or terms and conditions apply to residents of the
countries listed below and may be material to your participation in the Plan.]